SUPPLEMENT TO THE CURRENTLY EFFECTIVE STATEMENT OF ADDITIONAL INFORMATION OF THE LISTED FUND: DWS Emerging Markets Equity Fund The following information replaces the Fund’s “Dollar Range of Beneficial Ownership” information contained in the “Part I: Appendix I-A – Board Member Share Ownership and Control” of the Fund’s Statement of Additional Information. Board Member DWS Emerging Markets Equity Fund Independent Board Member: John W. Ballantine None Henry P. Becton, Jr. $10,001-$50,000 Dawn-Marie Driscoll $1-$10,000 Keith R. Fox $50,001-$100,000 Paul K. Freeman None Kenneth C. Froewiss $10,001-$50,000 Richard J. Herring None William McClayton None Rebecca W. Rimel None William N. Searcy, Jr. None Jean Gleason Stromberg None Robert Wadsworth None Please Retain This Supplement for Future Reference March 8, 2011
